Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.    control device in at least claim 4.
b.    load device in at least claim 7.
c.    flow switching device in at least claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Control device is interpreted to cover a microcontroller as per applicant specification (see at least [0071]); and equivalents thereof.
Load device is interpreted to cover a water to air heat exchanger as per applicant specification (see at least [0044] & [0046]); and equivalents thereof.
Flow switching device is interpreted to cover a four-way valve as per applicant specification (see at least [0032]); and equivalents thereof.


Reasons for Allowance
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a fluid circuit including a first branch circuit that connects a branching portion and a connecting portion, wherein the branching portion branches from a conduit downstream of the second heat exchanger, and wherein the connecting portion is farther downstream in a direction of fluid flow than the branching portion, and a second branch circuit that connects a branching portion and a connecting portion, wherein the branching portion connected to the second branch circuit branches at a portion farther downstream than the connecting portion connected to the first branch circuit, and wherein the connecting portion connected to the second branch circuit is farther downstream in the direction of fluid flow than the branching portion connected to the second branch circuit, wherein the first branch circuit is provided with a third heat exchanger that exchanges heat between fluid flowing through the fluid circuit and outdoor air, and the second branch circuit is provided with a heat storage tank that stores fluid having exchanged heat with outdoor air in the third heat exchanger.

The closest prior art of record, Park (US 7874171 B2), discloses all of the other limitations required by independent claim 1. Illustratively, an air-conditioning apparatus (Fig. 1), comprising: a refrigerant circuit #30 in which a compressor #31, a first heat exchanger #32, an expansion valve #36, and a second heat exchanger #34 are connected by pipes #35, and through which refrigerant circulates (col. 5, L 37-52); and a fluid circuit through which fluid circulates (circuit made by pipes #15), the fluid exchanging heat in the second heat exchanger with the refrigerant circulating through the refrigerant circuit (see at least col. 6, L 10-18), wherein the fluid circuit is provided with a third heat exchanger #21 that exchanges heat between fluid flowing through the fluid circuit and outdoor air (col. 5, L 23-36), and a heat storage tank #11 that stores fluid having exchanged heat with outdoor air in the third heat exchanger (col. 4, L 29-30). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Park to incorporate the specific arrangement of the first and second branch circuits as presented above. In fact, any change to the fluid flow path structure of Park will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, claim 1 along the dependable claims thereof are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763